                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

TONEY AUNDRAY WASHINGTON                                                      PLAINTIFF

v.                         CASE NO. 4:18-CV-00625 BSM

STEVE LOPEZ, et al.                                                        DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of December 2018.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
